CANTY, J.
I concur in the result arrived at in'this case, but not in the distinctions made in the foregoing opinion between statements that are admissible when made to a, physician and those that are admissible when made to a layman. Where the statements of the person are representations or complaints as to his then existing pain or suffering, the law should hold such statements to be a part of the res gestse, and competent evidence, whether made to a physician or a layman. To be strictly logical, perhaps, nothing should be regarded as a part of the res gestse except those gestures, exclamations, and expressions of suffering which are forced from the person when the pain or affliction itself speaks. But so narrow and strict a rule is not practicable. The expression of- suffering may be one-half groans and exclamations and one-half words, or nine-tenths of the former and one-tenth of the latter, or vice versa. How can the law say how much of the utterance shall consist of words, and how much of groans, sighs, *66and exclamations; or that it may not all consist of words? Again, how can the law say with what degree of anguish the words shall be uttered? One person complains cheerfully, and even laughs and jokes, when he is suffering intense agony, while another complains most dolefully about the slightest affliction. For these reasons I cannot agree with the majority or with the New York cases, which attempt to make a distinction between words describing present existing suffering and other exclamations indicating such suffering, but such words as well as such exclamations should be held to be a part of the res gestae.
But, as to statements made by the patient to his physician, the great weight of authority goes much further than this, and holds that evidence of such statements, describing past suffering or past symptoms, is admissible as original evidence to prove that such suffering or such symptoms existed as stated. In my opinion, such a statement, even though made to a physician, is neither independent, original evidence, nor corroborative evidence. It is admissible merely for the purpose of showing that at the time the physician was correctly informed, made his investigations in the light of all the known facts, and was therefore likely to have reached a correct conclusion as to the nature, extent, and cause of the malady. Of course evidence of such conclusion of opinion is not competent, without showing the facts on which it' is based as the physician understood those facts at the time he examined and treated the patient. But it is also necessary to prove by competent evidence that these facts existed as the physician understood them to exist, otherwise a fictitious case may in every instance be built up on the mere statements of the patient, and laid before the jury without the sanction of an oath or the benefit of cross-examination. There is scarcely any reason why a statement should be any more sanctified or competent because made to the plaintiff’s physician than if made to his attorney. The expert physician enlisted in a cause is usually about as biased a partisan as the attorney enlisted therein.
I concede that the weight of authority is against my position here, as well as against the position taken in the majority opinion. But if that authority is clearly and unquestionably wrong, the courts ought not to follow it. The courts have simply been running in a rut of error, and, the longer they so run, the deeper the rut will Jjecome. *67When parties to an action were not competent witnesses, there was some reason for the rule holding that such a statement or narration of facts that existed in the past is competent, original evidence when made to a physician for the purpose of medical treatment. Necessity' is often a strong reason. But, except in cases where the person making the statement to the physician is dead or insane, this reason has long since ceased, and the rule should cease with the reason. The party can now he called as a witness to prove that what he stated to the physician is in fact true. Plaintiff’s statements that he had lost his sexual powers did not describe present physical pain or suffering, but are statements as to what occurred in the past. They are therefore incompetent as evidence, even if made to a physician for the purpose of treatment, unless the existence of the fact stated has been proved by other competent evidence, but even then such statements ■are only competent as evidence for the purpose above stated.